Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 26, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160595(48)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DAWN REO, LLC,                                                                                       Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                    SC: 160595                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 342701
                                                                    Emmet CC: 06-009259-CK
  WILLIAM R. MURPHY,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before January 29, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 26, 2019

                                                                               Clerk